IN THE SUPREME COURT OF THE STATE OF DELAWARE

    LEROY COOK, SR.,                           §
                                               §
        Defendant Below,                       §   No. 25, 2018
        Appellant,                             §
                                               §   Court Below—Superior Court
        v.                                     §   of the State of Delaware
                                               §
    STATE OF DELAWARE,                         §   Cr. ID No. 0608025757 (N)
                                               §
        Plaintiff Below,                       §
        Appellee.                              §

                              Submitted: March 2, 2018
                              Decided:   March 27, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                          ORDER

        This 27th day of March 2018, after consideration of the appellant’s opening

brief, the appellee’s motion to affirm,1 and the record below, we conclude that the

judgment below should be affirmed on the basis of the Superior Court’s well-

reasoned order dated December 19, 2017. The appellant’s motion for correction of

a sentence imposed in an illegal manner was a reformulation of previous,

unsuccessful attacks on his indictment. The Superior Court did not err in finding




1
  On March 12, 2018, the appellant filed a motion for leave to respond to the motion to affirm.
Under Supreme Court Rule 25(a), a response to a motion to affirm is not permitted unless requested
by the Court. The Court did not request a response to the motion to affirm and finds no reason to
request a response after considering the appellant's motion.
that the appellant challenged his underlying conviction, not his sentence as required

by Superior Court Criminal Rule 35(a), and that he was not entitled to the relief he

sought.

      NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.


                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                       Justice




                                         2